F I L E D
                                                                   United States Court of Appeals
                                                                           Tenth Circuit
                     UNITED STATES COURT OF APPEALS
                                                                          MAY 11 2004
                            FOR THE TENTH CIRCUIT
                                                                      PATRICK FISHER
                                                                               Clerk

    MARCUS E. STEDMAN,

                Plaintiff-Appellant,
                                                         No. 03-3261
    v.                                            (D.C. No. 01-CV-3464-JTM)
                                                           (D. Kan.)
    DEAN DUNN, Head Jailer, Clay
    Center, KS; CLAY COUNTY
    SHERIFF’S DEPARTMENT; GARY
    CALDWELL, Sheriff of Clay County,
    KS; PAULA URBAN, Jailer at Clay
    Center, KS; KATHY DALINGA,
    Dispatcher at Clay Center, KS;
    BOARD OF COUNTY
    COMMISSIONERS OF CLAY
    COUNTY, KANSAS,

                Defendants-Appellees.


                            ORDER AND JUDGMENT            *




Before EBEL , ANDERSON , and BRISCOE , Circuit Judge.



         After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination of


*
      This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is

therefore ordered submitted without oral argument.

      Plaintiff Marcus E. Stedman appeals from a district court order granting

summary judgment for defendants in this prison civil rights action. On de novo

review, Sealock v. Colorado , 218 F.3d 1205, 1209 (10 th Cir. 2000), we affirm for

substantially the reasons stated by the district court.

      When plaintiff was screened for admission to the Clay County, Kansas jail

in July 2001, he related no current medical problems, though he had evidently

been diagnosed with a hiatal hernia and high blood pressure (at least in periods

when he smoked) in the past. By August, he began to experience chest pain that

he thought might indicate a heart problem. He complained about it to a deputy,

who contacted an emergency medical technician (EMT) who worked at the jail.

Plaintiff’s blood pressure, pulse, and heartbeat were checked and found normal.

Plaintiff was given Tums with the thought that he might have heartburn. The jail

administrator attributed the chest pain to muscle soreness from weight lifting,

which plaintiff denied. Plaintiff asked informally to see a doctor, but he did not

submit the requisite medical request form before being transferred to another

facility in September. At the new facility, plaintiff was seen by a doctor who

diagnosed a probable hiatal hernia and/or gastroesophageal reflux disease and

prescribed heartburn medication that fully relieved plaintiff’s discomfort.


                                          -2-
      Plaintiff brought this action claiming that Clay County jail personnel were

deliberately indifferent to his medical condition, in violation of his Eighth and

Fourteenth Amendment rights. Upon receipt of the complaint, the district court

ordered defendants to prepare an investigative report pursuant to       Martinez v.

Aaron , 570 F.2d 317 (10 th Cir. 1978). Based on the report and plaintiff’s

deposition testimony, defendants moved for summary judgment. The district

court granted the motion, holding that (1) the medical need plaintiff presented to

defendants, involving an informal complaint of chest pain, was not sufficiently

serious to implicate constitutional strictures and (2) in any event, defendants’

response–which included examination of vital signs by an EMT and the provision

of simple antacids–was not so deficient as to constitute deliberate indifference.

      On appeal, plaintiff challenges the district court’s ruling on both procedural

and substantive grounds. Neither has merit. As for the former, plaintiff contends

that the grant of summary judgment denied him due process, because it precluded

a trial on his claims. This argument is legally frivolous. Provided, as we affirm

below, that summary judgment was substantively warranted, there is nothing here

to implicate the Due Process Clause.     Koski v. Standex Int’l Corp.    , 307 F.3d 672,

676 (7 th Cir. 2002) (rejecting same argument, noting that “[t]he Supreme Court

has made it abundantly clear that summary judgment has a proper role to play in

civil cases, and there is nothing we can or should add to the point”).


                                           -3-
       Substantively, plaintiff’s appellate brief does not take issue with the district

court’s conclusions as they relate to his hernia and reflux conditions,   1
                                                                              but focuses

instead on his high blood pressure. If anything, this is an even weaker line of

attack. Not only is there no evidence of any harm or discomfort to plaintiff on

account of this condition, it is uncontroverted that his blood pressure was in fact

immediately checked and found normal in response to his first complaints at the

Clay County jail.

       The judgment of the district court is AFFIRMED.


                                                         Entered for the Court



                                                         Mary Beck Briscoe
                                                         Circuit Judge




1
        We do not gainsay the potential seriousness of such conditions. But we do
not think the district court did either. Because plaintiff’s claim is based on delay
in treatment, he had to present evidence showing that the relatively short period
during which he had to rely on over-the-counter antacids rather than prescription
heartburn medication caused him substantial harm.         Sealock , 218 F.3d at 1210;
Oxendine v. Kaplan , 241 F.3d 1272, 1276 (10 th Cir. 2001) (following Sealock ).
There is no suggestion that he suffered any lasting physical injury, so his claim
rests solely on the discomfort associated with a temporary case of heartburn. We
agree with the district court that the facts here simply do not rise to the actionable
level of substantial harm found, for example, on the basis of the plaintiff’s heart
attack in Sealock or the plaintiff’s decaying reattached finger in     Oxendine .

                                             -4-